



Exhibit 10.45
FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (this "Fifth Amendment") is entered into as of the
20th day of April 2005. by and between DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership("Landlord") and WESTERN GAS
RESOURCES, INC., a Delaware corporation ("Tenant").
RECITALS
A.Landlord and Tenant entered into an Office Lease dated as of July 30, 2002
(the "Original Lease") wherein Landlord leased to Tenant and Tenant leased from
Landlord approximately 81,189 square feet of rentable area (the "Original
Premises") located on the ninth(9th) through the twelfth (12th) floors of the
building (the "Building") located at 1099 - 18th Street, Denver, Colorado 80202,
and further described as Suite 1200.
B.The Original Lease was amended by (i) that certain First Amendment to Lease
dated as of September 10, 2002 ("First Amendment") pursuan1 to which Landlord
and Tenant confirmed the Commencement Date and Base Rent, among other matters,
(ii) that certain Second Amendment to Lease dated as of July 23, 2004 ("Second
Amendment") pursuant to which certain Tenant parking rights were amended, (iii)
that certain Third Amendment lo Lease dated as of November 1, 2004 (''Third
Amendment") pursuant to which Tenant leased an additional 12,000 square feet of
rentable area located upon the sixteenth (16th) floor of the Building described
as the First Added Premises, and (iv) that certain Fourth Amendment to Lease
dated as of December 31, 2004 ("Fourth Amendment'') pursuant to which Tenant
leased an additional 1,928 square feet of rentable area located upon the
sixteenth (16th) floor of the Building described as the Second Added Premises.
The Original Lease as amended by the First-Amendment, Second Amendment, Third
Amendment and Fourth Amendment is herein referred to as the "Lease".
C.Tenant has requested and Landlord is willing to lease an additional 994 square
feet of rentable area located on the fifth (5th) floor of the Building which is
depicted on Exhibit A-1 attached hereto and incorporated herein by this
reference (the "Third Added Premises").
D.Landlord and Tenant are the sole parties in interest under the Lease.
E.Landlord and Tenant now desire to amend the Lease in the manner and form set
forth herein.
AGREEMENT
NOW, THEREFORE, fur good and valuable consideration, receipt of which is hereby
acknowledged, Landlord and Tenant hereby amend the Lease as follows:
1.Confirmation of Commencement Dates. Landlord and Tenant hereby acknowledge,
agree and confirm that (a) the First Added Premises Commencement Date, as
defined in the Third Amendment, was February 1, 2005, and (b) the Second Added
Premises Commencement Date, as defined in the Fourth Amendment, was March l,
2005.
2.Third Added Premises. Effective as of the date (the "Third Added Premises
Commencement Date"), the Third Added Premises arc Ready for Occupancy
(hereinafter defined) or would have been Ready for Occupancy in the absence of
any TAP Tenant Delay (hereinafter defined), the Third Added Premises shall be
added to the Premises for the balance of the Term, upon and subject lo all of
the terms, covenants and conditions of the Lease, as amended herein. Landlord
and Tenant acknowledge that the Premises will consist of approximately 96,111
square feet of rentable area after the addition of the Third Added Premises.






--------------------------------------------------------------------------------






3.Base Rent. Effective as of the Effective Date, the Base Rent to be paid by
Tenant to Landlord shall be amended as follows (subject to credits against Base
Rent pursuant to Paragraph 2 of the First Amendment):
(a)
From the Commencement Date through and until September 17, 2003: Zero Dollars
($0.00) (on the Original Premise)

(b)
From September 18, 2003 through and including January 31, 2005:

$1,653,819.96 per annum payable in monthly installments or $l37,818.33 (on the
Original Premises)
(c)
From February 1, 2005 through and until February 28, 2005:

$1,653,819.96 per annum payable in monthly installment of $137,8l8.33 (on the
Original Premises); and
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises)
(d)
Front March 1, 2005 through and unti1 March 31, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $ 15,277.50 (on the
First Added Premises); and
$0.00 per annum payable in monthly installments of $0.00 (on the Second Added
Premises)
(e)
From April 1, 2005 through and until May 20, 2005:

$l,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);$183,330.00 per annum payable in monthly installments of
$15,277.50 (on the First Added Premises);
and
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises)
(f)
From May 21,2005 through and until July 20, 2005:

$1,653,819.95 per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00perannum payable in monthly installments of $15,277.50 (on the First
Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises): and
S0.00 per annum payable in monthly installments of $0.00 (on the Third Added
Premises)
(g)
July 21, 2005 through and until December 31,2005:

$1,653,319.95 per annum payable in monthly installments of $137,818,33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises); and
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises)
(h)
January 1, 2006 through and until December 31, 2010:

$l,653,819.95 per annum payable in monthly installments of $l37,818.33 (on the
Original Premises);
$244,440.00 per annum payable in monthly installments of $20,370.00 (on the
First Added Premises);
$39,832.56 per annum payable in monthly installments $3,319,38 (on the Second
Added Premises); and
$20,376.96 per annum payable in monthly installments of $1,698.08 (on the Third
Added Premises)
*
Or, with respect to the Third Added Premises only, the Third Added Premises
Commencement Date, whichever is later



2

--------------------------------------------------------------------------------





4.Additional Rent.
(a)Original Premises. In addition to paying the Base Rent specified in Paragraph
3 above. Tenant shall pay as "additional rent" with respect to the Original
Premises the amounts determined in accordance with the provision of Paragraph 4
of the Original) Lease.
(b)First Added Premises. In addition to paying the Base Rent specified in
Paragraph 3 hereof, Tenant shall pay as “additional rent" with respect to the
First Added Premises.an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the First Added Premises shall mean 2.33% (12,000/514,000).
(c)Second Added Premises. In addition to paying the Base Rent specified in
Paragraph 3 hereof, Tenant shall pay as “additional rent" with respect to the
Second Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon;(i) the Operating Expense Base
Amount" meaning the amount (on a per rentable) square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may he adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the Second Added Premises shall mean 0.38% (1,928/514,000).
(d)Third Added Premises. In addition to paying the Base Rent specified in
Paragraph 3 hereof, Tenant shall pay as “additional rent" with respect to the
Third Added Premises an amount determined in accordance with the provisions of
Paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount'' meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the Third Added Premises shall mean 0.19% (994/514,000).
(e)Calculation. Tenant's Proportionate Share under Subparagraphs 4(a), 4(b),
4(c) and 4(d) are calculated on the basis of the rentable area of the Building
consisting of 514,000 square feet which is approximately 95% of the Building's
actual rentable area. The Base Rent and additional rent are sometimes herein
collectively referred to as the "rent". All amounts of additional rent shall be
payable in the same manner and at the same place as the Base Rent.
5.Acceptance and Improvements of Third Added Premises.
(a)Acceptance of Third Added Premises. Tenant acknowledges that it has had the
opportunity to inspect the Third Added Premises and agrees to accept the Third
Added Premises in current "as is" condition without any obligation upon Landlord
to complete improvements to the Third Added Premises or to provide any allowance
for the completion of such improvements, except as provided in this Paragraph 5.
(b)Completion by Landlord. Landlord shall, in a good and workmanlike manner,
cause the Third Added Premises to be improved and completed in accordance with
the plans (the "TAP Plans") attached hereto as Exhibit A-2 (such improvements
are herein referred to as the “TAP Tenant Work"). Landlord reserves the right
however: (i) to make substitutions of material or components of equivalent grade
and quality when and if any specified material or component shall not be readily
or reasonably available, and (ii) to make changes necessitated by conditions met
in the course of construction, provided that Tenant's approval of any such
change shall first be obtained (which approval for mailers other than selection
of finish materials shall not be unreasonably


3

--------------------------------------------------------------------------------





withheld or delayed so long there shall be general conformity with the TAP
Plans). The TAP Tenant Work shall be furnished, installed and performed by
Landlord at Landlord's cost. Landlord currently estimates that the TAP Tenant
Work can be Ready for Occupancy by May 21, 2005 (subject to delays beyond
Landlord's control). "Ready for Occupancy" shall mean (i) the date on which
Landlord has substantially completed the TAP Tenant Work in accordance with the
TAP Plans and insubstantial compliance with all applicable laws. regulations,
and codes, as certified to Tenant in writing by Landlord's architect, Lewis
Himes & Associates ("Landlord's Architect"), Landlord and the applicable general
contractor; (ii) a permanent or temporary certificate of occupancy or other
reasonable evidence of approval has been issued by the City and County of Denver
("City") permitting the use and occupancy of the Third Added Premises subject
only to TAP Punch List (defined below) items; and (iii) the services and systems
required to be provided to the Third Added Premises are in operation and have
passed inspection by the appropriate governmental authority required for
issuance of a permanent or temporary certificate of occupancy for the Third
Added Premises.
(c)Access; Acceptance of Work. Landlord shall afford Tenant and its employees
and agents (each herein referred to as a "Tenant Party") access to the Third
Added Premises at reasonable times prior to the occupancy of the Third Added
Premises only in the presence of a representative of the Landlord, and at
Tenant's sole risk and expense. for the purposes of inspecting and verifying
Landlord's performance of the TAP Tenant Work. Tenant shall advise Landlord
promptly of any objection to the construction of the TAP Tenant Work. Within
fifteen (15) days after the TAP Tenant Work is completed, Landlord and Tenant
shall prepare a mutually agreed upon list ("TAP Punch List") of items of the TAP
Tenant Work that needs to be corrected or repaired. Landlord agrees to cause the
items set forth in the TAP Punch List to be corrected or repaired within thirty
(30) days after the date the TAP Punch List is prepared. As used in this
Paragraph 5, ''TAP Punch List items means minor details of construction or
decoration that do not interfere with Tenant's use and enjoyment of the Third
Added Premises.
(d)Third Added Premises Commencement Date. Except as provided below, if Landlord
shall, for any reason (including, without limitation, failure to complete the
work, if any. required to be done by Landlord under this Fifth Amendment) fail
to cause the TAP Tenant Work to be completed on or before May 21, 2005 or any
other date, Landlord shall not be subject to any liability fur such failure nor
for any failure to timely complete any work. Tenant's obligation to pay the Base
Rent and additional rent pertaining to the Third Added Premises shall commence
on the Third Added Premises Commencement Date, and such failure to cause the TAP
Tenant Work to be completed on or before May 21, 2005, or any other date, shall
not in any other way affect the validity or continuance of the Lease as amended
herein. The lean "TAP Tenant Delay'' shall mean any act or omission of Tenant,
its agents, servants, employees or contractors, which has the effect of
hindering or delaying the completion of the TAP Tenant Work including: (i) any
delay which is caused by changes in the TAP Plans and/or the TAP Tenant Work
requested by Tenant; (ii) any delay which is caused by any unreasonable failure
by Tenant, without regard to any grace period applicable thereto, to promptly
furnish to Landlord any required approval or consent within the period of time
required therefor by the terms of this Fifth Amendment; or(iii) any delay which
is caused by the performance of any work or activity in the Third Added Premises
by Tenant or any of its employees, agents or contractors. Tenant also shall pay
to Landlord, within 10 days after receipt of demand made from time to time, a
sum equal to any additional cost to Landlord in completing the Third Added
Premises resulting from any TAP Tenant Delay. Notwithstanding the foregoing. If
the Third Added Premises Commencement Date does not occur by August I, 2005, as
such date is extended for any TAP Tenant Delay, but not for any other delay,
whether or not caused by Landlord, Tenant may terminate its lease of the Third
Added Premises pursuant to this Fifth Amendment Landlord agrees to notify
Tenant, in writing, within seven (7) days after the occurrence of any TAP Tenant
Delay.
6.Landlord's Partial Substitution Option.
(a)At any time here after, Landlord shall have the right to substitute for the
Third Added Premises then being leased or to be leased hereunder other premises
within the Building (herein referred to as the "Substitute Third Added
Premises") provided that the Substitute Third Added Premises shall be of at
least substantially the same size and shall either have substantially Ute same
perimeter configuration or a perimeter configuration


4

--------------------------------------------------------------------------------





which the Third Added Premises were being used by Tenant or, if possession of
the Third Added Premises had not yet been received by Tenant, then for the
purposes for which the Third Added Premises were to be used by Tenant.
(b)If Tenant shall not have received possession of the Third Added Premises,
then, as of the date Landlord gives notice of a substitution, such substitution
shall be effective, the Substitute Third Added Premises shall be the Third Added
Premises hereunder and the Third Added Premises shall cease to be the Third
Added Premises hereunder.
(c)The provisions of this Subparagraph 6(c) shall apply if Tenant shall have
already received possession of the Third Added Premises as of the date Landlord
gives notice of substitution. Tenant shall vacate and surrender the Third Added
Premises not later than the later of the thirtieth (30th) day after the date
that Landlord shall notify Tenant of Landlord's intent lo make the substitution
in question or the fifteenth (15th) day after Landlord shall have substantially
completed the work to be done by Landlord in the Substitute Third Added Premises
pursuant to this Subparagraph 6(c). As of the dale of such surrender and
vacation, the Substitute Third Added Premises shall be a part of the Premises
leased under the Lease and the Third Added Premises shall cease lo be a part of
the Premises leased under this Lease, Landlord shall (i) pay the actual and
reasonable out-of-pocket expenses of Tenant's moving of its property from the
Third Added Premises to the Substitute Third Added Premises and(ii) shall
improve the Substitute Third Added Premises so that they are substantially
similar to the Third Added Premises and promptly reimburse Tenant for its actual
and reasonable out-of-pocket costs in connection with the relocation for the
printing of a reasonable quantity of business cards and all other documents that
identify Tenant's suite number, and in connection with the relocation of any
telephone or other communications equipment and cabling from the Third Added
Premises to the Substitute Third Added Premises. However, instead of paying the
expenses of Tenant moving its property, Landlord may elect to either move
Tenant's property or provide personnel to do so under Tenant's direction. in
which event such move may not be made except during evenings, weekends or
holidays. so as to incur the least inconvenience to Tenant.
(d)Tenant shall not be entitled to any compensation for any Inconvenience or
interference with Tenant's business, nor to any abatement or reduction in rent
(except that Base Rent will proportionately decrease if the size of the
Substitute Third Added Premises is less than the size of the Third Added
Premises), nor shall Tenant's obligations under this Lease be otherwise
affected, as a result of the substitution except as otherwise provided in this
Paragraph 6. Tenant agrees to cooperate with Landlord so as to facilitate the
prompt completion by Landlord of its obligations under this Paragraph 6. Without
limiting the generality of the preceding sentence, Tenant agrees to provide to
Landlord promptly such approvals, instructions, plans, specifications or other
information, as may be reasonably requested by Landlord.
7.Parking. Beginning on the first day of the calendar month following the Third
Added Premises Commencement Date, Exhibit "D" attached to the Original Lease
shall be amended to reflect that Landlord shall provide Tenant with an option to
lease up to one (1) additional unreserved parking space in the Parking Garage
located under the Building at the prevailing market rate quoted from time to
time by the Operator. Tenant's option to use this parking space will not be
affected by Tenant's exercise of the Second Partial Termination Option.
8.Brokerage. Landlord and Tenant acknowledge and agree that (i}Landlord has been
represented in connection with this Fifth Amendment by Agent and by Silverbrae
Holdings, Inc. ("SHI") as Landlord's agents, and (ii) Tenant has been
represented in connection with this Fifth Amendment by The Staubach Company
("Staubach") as Tenant's agent. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any claims, for a commission or other
compensation in connection with this Fifth Amendment, made by any broker or
finder (other than Agent. SHI and Staubach) who claim to have dealt with or
communicated to Tenant in connection with this Fifth Amendment provided that
Landlord has not in fact retained such broker or finder. Landlord agrees to pay
Agent, SHI and Staubach pursuant to the terms of separate agreements, for their
services rendered in connection with this Fifth Amendment.


5

--------------------------------------------------------------------------------





9.Authority of Tenant. Tenant represents to Landlord that Tenant has not made
any assignment, sublease, transfer or other disposition of Tenant's interest in
the Lease or any portion of the Premises, and that Tenant is fully authorized to
execute, deliver and perform this Fifth Amendment. Tenant hereby represents and
warrants to Landlord that to the best of its knowledge there are no claims,
demands, obligations, liabilities, actions or other cause of actions which have
accrued or which may accrue arising .from or r.elated to the Lease or the
Premises.
10.Binding Effect. This Fifth Amendment becomes effective only upon
the.execution by Landlord and Tenant.
11.Definitions. All capitalized terms used herein, but not defined herein, shall
have the same meanings given to such terms in the Lease unless otherwise
indicated.
12.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall.remain and continue in full force
and effect as amended herein. Each of Landlord and Tenant confirms that it is in
compliance with the Lease provisions and the neither Tenant nor Landlord has any
defenses, claims or offsets against the other as of the date hereof. As of the
date hereof, Tenant waives and releases Landlord and its agents and employees,
from any and all claims, demands, damages, actions, causes of action, or suits
of any kind or nature whatsoever, known or unknown, arising out of or in
connection with the Lease and/or the use or occupancy of the Premises prior to
the date hereof. Except as specifically modified in this Fifth Amendment, the
Lease remains in full force and effect If there is any conflict between the
terms and provisions of this Fifth Amendment and the terms and provisions of the
Lease, the terms and provisions of this Fifth Amendment shall govern.
13.Governing Law. The governing law of this Fifth Amendment and all provisions
hereunder shall be governed by and construed in accordance with the laws of the
Stale of Colorado.
14.Complete Agreement. This Fifth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
15.Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Fifth Amendment shall irn1re to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.
16.Amendment. This Fifth Amendment may not be amended except in writing signed
by the parties hereto.
17.Headings. The paragraph headings of this Fifth Amendment are for reference
only and shall not be deemed to alter or affect the meaning of the terms hereof.
18.Time. Time is of the essence hereof.
19.Survival. All covenants, agreements, representations and warranties as set
forth in this Fifth Amendment shall survive the termination of the Lease.
20.Counterparts. This Fifth Amendment may be executed in two (2) or more
counterparts. each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
21.Subordination. Landlord hereby confirms its agreement to and obligations
pursuant to Subparagraphs l8(b) and l 8(c) of the Original Lease. Landlord
agrees that Tenant's obligation to subordinate to any future mortgage" (as
defined in the Original Lease) shall be conditioned upon Landlord obtaining
for·and delivering·to Tenant an agreement in recordable form and in a form
reasonably acceptable to Landlord, Tenant. and the holder of such future
mortgage for the Third Added Premises (which shall not diminish Tenant's rights
of offset provided in Subparagraph 26(h) of the Original Lease), executed by the
holder of any such future mortgage.




6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fifth Amendment
to Lease as of the day and year set first above written.
 
 
LANDLORD:
 
 
 
 
 
DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: ARC Denver, L.L.C., a Delaware
limited liability company, its general partners
 
 
 
 
 
By: ARC Denver, Inc., a Delaware
corporation, its manager
 
 
 
Date:5/25/05
 
By: /s/ David G. Marshall
David G. Marshall, President
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
WESTERN GAS RESOURCES, INC., a Delaware
corporation
 
 
 
Date:4/27/05
 
By: /s/ John C. Walter
(Title)
 
 
 





7

--------------------------------------------------------------------------------






kbsriiq42018ex1045pg1.jpg [kbsriiq42018ex1045pg1.jpg]




--------------------------------------------------------------------------------





kbsriiq42018ex1045pg2.jpg [kbsriiq42018ex1045pg2.jpg]


